—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant lost his employment as the assistant manager of an auto body shop under nondisqualifying circumstances after the business was taken over by a new owner. When, a few months later, the new owner of the business offered claimant his previous position, claimant declined, stating that he was awaiting an offer of employment in the auto insurance business. The Unemployment Insurance Appeal Board thereafter ruled that claimant, who did not receive the anticipated offer, was disqualified from receiving benefits, charging him with a recoverable overpayment because he did not have good cause for refusing an offer of employment for which he was suited by training and experience. We affirm. A potential job opportunity, without a definite job offer, has been found not to constitute good cause for refusing to accept suitable employment (see, Matter of Wagner [Sweeney], 238 AD2d 655). We conclude that substantial evidence supports the Board’s ruling which, accordingly, will not be disturbed. Claimant’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.